DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Schmit et al. (US 2017/0120391) as evidenced by Frank (Enhanced manufacturing possibilities using multi-materials in Laser Metal Deposition, MPEP 2112) in view of Poulsen (WO 2016/075272).
	Regarding claim 1, Schmit discloses a welding method, comprising:
 	“a preparation process of preparing a first welding material and a second welding material” (11 and 12); and
 	“a welding process of welding the first welding material and the second welding material by irradiating a laser beam on at least one of the first welding material or the second welding material” (at least 11 is welded by the laser beam 95),
 	“the at least one of the first welding material or the second welding material including a first portion and a second portion” (at least first welding material 11 having a first portion includes a top surface of 11 and a second portion and para.0023, i.e., pre-coating 15 … topped by a layer of aluminum metal. Para.0054, i.e., first and second steel sheets. Please noted that the sheet 11 is made of steel is the second portion and the top coating 15 on the sheet is made of aluminum is the first portion), “a laser absorptance of the second portion being higher than a laser absorptance of the first portion” (it is inherently and necessarily that the laser absorptance of the second portion made of steel is higher than the laser absorptance of the first portion 15 of the aluminum coating as evidenced by Frank, i.e., see fig.5. with solid state laser the steel has the higher absorptance than aluminum),
 	“the first welding material and the second welding material being welded in the welding process by irradiating the laser beam on the second portion” (abstract and claim 47, i.e., carrying out a welding operation of the first sheet and second sheet in the peripheral zones along a plane defined by the median plane … by melting and vaporization on the at least one first sheet and at least one second sheet).
  	“the at least one of the first welding material or the second welding material including the first portion and the second portion is made in the preparation process by performing surface processing on a portion of a main material to improve a laser absorptance” (at least the first welding material 11 including the first portion and second portion in the preparation process by performing surface processing on a portion of a main material to improve a laser absorptance. Please noted that the sheet 11 is made of steel is the second portion and the top coating 15 on the sheet is made of aluminum is the first portion.  The coating is removed first, and then weld the main material (i.e., first and second welding materials) in the surface processing).
 	Schmit is silent regarding wherein the second portion includes protrusions having a granular configuration, and wherein density of the granular protrusions existing in the second portion is not less than 10,000/mm2 and not more than 1 million/mm2. 
 	Poulsen teaches “wherein the second portion includes protrusions having a granular configuration, and wherein density of the granular protrusions existing in the second portion is not less than 10,000/mm2 and not more than 1 million/mm2” (abstract, i.e., microscale textured replica surface and col.4, i.e., microscale structured master surface has an area density of microscale master features of … or even of at least 10000/mm2. Claim 1, i.e., applying ultrasonic energy and pressure, thereby flattening out the cone-like protrusions, to form an ultrasonic welding joint. Examiner noted that microscale protrusions is considered as granular because granular can be small particles). Schmit teaches workpiece for welding. Poulsen teaches workpiece for welding. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Schmit with Poulsen, by modifying Schmit’s workpiece texture according to Schmit’s workpiece texture, to form desired surface texture of a replication tool (col.2 at lines 9-20) as taught by Poulsen.  
 	Regarding claim 3, modified Schmit discloses “the surface processing is performed by laser ablation” (Poulsen, laser beam 80 is used to perform laser ablation for coating removal).
 	Regarding claim 4, modified Schmit discloses “a pulse width of a laser beam irradiated in the laser ablation is 100 picoseconds or less” (Poulsen, para.0097, i.e., Q-switched type laser …. Which delivers pulses of a duration on the order of 1/50 of a nanosecond … makes it possible to create ablation zones. Please noted that 1/50 or 0.02 nanosecond is 20 picoseconds which is less than 100 picoseconds or less).
 	Regarding claim 5, modified Schmit discloses “a processing depth of the surface processing is 0.1 mm or less” (Poulsen, para0077, i.e., pre-coating 2 to 25 μm. Please noted that the coating is vaporize and melting).



Response to Arguments
 	Applicant's arguments filed on 05/16/2022 have been fully considered but they are not persuasive. 
 	(1) Applicant argues “35 USC 102 a1 … 35 USC 103 … claim 1 is amended to clarify …” on pages 4-6
 	In response, the amendment to claims overcome prior rejections. Examiner has introduced Poulsen reference in current rejections. 


Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIMMY CHOU/Primary Examiner, Art Unit 3761